Citation Nr: 9901335	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-41 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The record discloses that the Board remanded this matter in 
December 1997 for further evidentiary development.  In 
September 1998, the RO determined that an increased 
evaluation was not warranted, and continued the 30 percent 
rating evaluation for the service-connected disability.  The 
RO, in its rating decision, recharacterized the service-
connected disability from anxiety reaction with post-
traumatic stress disorder to post-traumatic stress disorder.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellants claim has been 
obtained by the RO.

2.   The appellant is demonstrably unable to obtain or retain 
employment due to his post-traumatic stress disorder, and 
remains in virtual isolation in the community.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellants claim for an 
increased evaluation for his service-connected post-traumatic 
stress disorder is well grounded pursuant to 38 U.S.C.A. 
§ 5107 in that the claim is plausible, that is, meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is predicated 
upon the appellants evidentiary assertions that his service-
connected disability is manifested by symptomatology which 
warrants a higher rating evaluation.  Proscelle v. Derwinski, 
1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.


Factual Background

The record discloses that service connection was initially 
granted for anxiety reaction by rating action in January 
1969.  VA examination conducted in November 1968 in 
conjunction with this claim, revealed no evidence of 
delusions, hallucinations, psychotic thinking or behavior, or 
organic brain damage.  The appellant reported subjective 
complaints of nightmares, nervous stomach, tension, and being 
jumpy if approached from behind or exposed to sudden noise.  
The appellant was evaluated with anxiety neurosis, mild.  
Relative to this diagnostic finding, the examiner noted that 
the appellants symptomatology was generally mild in nature, 
and opined that his symptoms did not particularly interfere 
with his ability to work or socialize.  Based upon these 
clinical findings, the RO assigned a noncompensable rating 
evaluation for this disorder.  An increased evaluation of 30 
percent was subsequently awarded in July 1971.  

In October 1977, the Board denied an increased evaluation for 
the service-connected nervous condition.    

In May 1985, the appellant sought an increased evaluation for 
his service-connected PTSD condition.  In support of his 
claim, the appellant indicated that his symptomatology had 
increased in severity.  In that context, he reported that his 
thought come and go, and that he was unable to be around 
a large group of people or noise.  He also described episodes 
of dizziness, heart palpitations, headaches, and nervousness.  
He further indicated that he frequently awakened during the 
night in cold sweats and was unable to put his thought 
together.  The appellant maintained that because of the 
severity of his symptoms, he was unable to retain employment.  
He reported that he continued to receive psychiatric 
treatment.

In a June 1994 statement, the appellant reiterated his 
contentions that his PTSD condition warranted a higher rating 
evaluation.  He indicated that his condition was manifested 
by symptoms of alienation, depression, aggression, dizziness, 
loss of memory, difficulty concentrating, problems involving 
sexual intimacy, and suicidal ideation.  He also noted that 
he had been unable to maintain employment for extended 
periods of time without reprisal.

Clinical records, dated from August 1989 to August 1994, 
document treatment the appellant received for continued 
psychiatric symptoms.  Clinical assessments dated from 1989 
to 1992 record myriad diagnostic impressions, to include 
PTSD, depression, and generalized anxiety disorder (Axis I).  
The appellant was also evaluated with symptoms of mixed 
personality traits (Axis II), which were opined not to be 
amenable to treatment.  He was evaluated with Global 
Assessment of Functioning (GAF) Scale scores ranging from 22 
to 38 during this period.  These records further disclose 
that the appellant was noted to be noncompliant with his 
appointments and follow-up treatment.  A history of 
intermittent employment was also recorded during this period.

A review of these treatment reports discloses that during 
examinations conducted in May and August 1992, it was noted 
that the appellant refused referral to a veterans treatment 
program.  It was noted that the appellant had been on several 
medications for more than 20 years, and that he refused to 
discontinue his use of such medications.  The appellant 
reported occasional alcohol use.  In March 1994, the 
appellant reported the onset of auditory hallucinations.  He 
also reported symptoms of paranoia, depressed mood, and 
continued sleep disturbance.  He reported weekly alcohol use 
at that time.  When evaluated later that month, the appellant 
reported continued symptoms of auditory hallucinations, 
general paranoia, and ideas of persecution.  A diagnostic 
impression of major depression with psychotic features, and 
PTSD was indicated.  During evaluation in June 1994, the 
appellant was evaluated with PTSD, questionable polysubstance 
abuse, psychotic depression (Axis I), and paranoid ideation 
(Axis II).  During an August 1994 evaluation, the examiner 
indicated that the appellant had a history of PTSD and 
depression with psychotic features.  The examiner noted that 
the appellant reported subjective complaints of loss of 
energy, daytime sleepiness with nighttime insomnia, and 
decreased paranoid ideation.  The diagnostic impression was 
PTSD, depression with psychotic features in remission (Axis 
I), and paranoid ideation (Axis II).  The appellant was 
evaluated with a GAF score of 40 at that time.  He was 
continued on his course of treatment, to include outpatient 
therapy and medication.

The appellant underwent VA psychiatric examination in June 
1995.  The medical examination report reflects subjective 
complaints of exaggerated startle response, insomnia, and 
nightmares of Vietnam experiences.  The appellant also 
reported that he occasionally feels as if hes still in 
Vietnam, although hes aware that he is not.  The appellant 
reported a history of anxiety having its onset immediately 
following his release from service.  The examiner noted that 
the symptoms, upon which the initial award of service 
connection for psychiatric disability were predicated, were 
characteristic of PTSD.  It was noted that the appellant now 
described a virtual collapse in his functioning.  On mental 
status examination, the appellant was observed to be alert, 
oriented, and cooperative.  The appellant was neat and casual 
in appearance.  His affect was constricted in range.  His 
overall mood was evaluated as moderately depressed.  The 
appellant reported recurrent suicidal ideation, but denied 
current intent.  The appellant reported that he experienced 
auditory hallucinations of Vietnamese sayings.  The 
examiner indicated that there was evidence of some delusional 
thinking that was self-referential in nature.  It was noted 
that the appellant was suspicious of others and isolated 
himself as a result.  His cognitive functioning was noted to 
be grossly intact.  It was further noted that the appellant 
reported concerns regarding his estrangement from others, and 
his inability to overcome his anxiety and hyperarousal.  The 
diagnostic impression was PTSD, and alcohol abuse, in 
sustained remission for six months. It was noted that the 
appellant had been able to "curtail" his substance abuse 
without entry into a treatment program.  The examiner opined 
that the appellants PTSD condition was chronic in nature and 
would be manifested by a gradual decrease in functioning over 
time.  In his clinical assessment, the examiner noted that 
the diagnostic assessment did not represent a change in 
diagnosis, rather it was indicative of a change in prevailing 
terminology since the time of the award of service-connection 
in this case.  It was noted that psychological testing 
conducted in conjunction with this examination yielded 
invalid results and would not provide an accurate picture of 
the appellants level of psychological functioning.

The RO, in a July 1995 rating action, granted service 
connection for post-traumatic stress disorder.  This rating 
decision was predicated upon the RO's finding that the 
appellant's psychiatric disorder was directly related to his 
period of military service, and that psychiatric 
symptomatology associated with this condition was the same as 
that associated with his anxiety reaction for which service 
connection was initially awarded.  The RO recharacterized the 
service-connected disability as anxiety reaction with post-
traumatic stress disorder, and the 30 percent rating 
evaluation was continued.  

Clinical records, dated from September 1995 to April 1996 
were reviewed.  These records show that the appellant was 
diagnosed with PTSD, and evaluated with both depressive and 
psychotic symptoms during a September 1995 evaluation.  He 
reported symptoms of occasional suicidal ideation, homicidal 
ideation when angry, and occasional paranoid ideation.  He 
also reported auditory and visual hallucination, and thought 
broadcasting.  It was noted that the appellants social 
history was significant for alcohol and drug abuse.  In that 
regard, it was noted that the appellant had refused inpatient 
treatment for drug abuse.  A clinical notation indicated that 
the appellant would be tapered off his prescribed medications 
in light of his refusal to enter the drug treatment program.  
During evaluation conducted later that month, the appellant 
reported use of alcohol to calm down.  He reported 
complaints of depression.  His affect was noted to be tense 
and angry.  The appellant reported that he felt like hurting 
someone.  It was noted that the appellant did not have any 
more Valium.  It was reported that the appellant threatened 
violence if he was not given a refill of this prescription.  
The clinical assessment was probable substance-induced mood, 
and psychotic disorder marked by increased dysphoria, 
anxiety, and irritability.  An amended clinical entry 
indicated that the appellant had previously denied alcohol 
use prior to December 1994, but admitted that he was 
utilizing alcohol in early 1994.  By December 1995, the 
appellant denied any alcohol or drug use.  He reported 
subjective complaints of depression, anxiety, and nightmares 
about snakes.  The examiner indicated that there were no 
significant PTSD symptoms noted on evaluation.  It was noted 
that the appellant did not maintain any contact with his 
former wife or daughter, and that he only had telephone 
contact with his sister and aunt.

In February 1996, the appellant reported increased symptoms 
to include depression, sleep disturbance, poor appetite, lack 
of energy, and lack of interest.  He also reported auditory 
hallucination and problems concentrating.  In his assessment, 
the examiner evaluated the appellant with PTSD, and a 
worsening depressed mood with psychotic features.  The 
clinical reports reflect that the appellant denied any 
prominent PTSD symptoms during evaluation in March 1996.  It 
was noted that by early April 1996, the appellant reported 
difficulty sleeping due to tapering of certain medication.  
He reported complaints of depression, episodes of 
restlessness, nightmares, poor appetite, and hypervigilance.  
He denied drug and alcohol use.

During an April 1996 evaluation, it was noted that the 
appellant had a two year history of calling a friend to 
advise of the existence of bugging devices in the telephones, 
radios, and televisions.  The appellant also noted his belief 
that there were unknown people after him.  The appellants 
friend, who also accompanied him to the examination, reported 
that the most recent incident of the appellant calling him 
had occurred two to three weeks earlier.  It was noted that 
the appellant called his friend between 10 and 15 times that 
day.   The appellant denied any memory of such conduct.  It 
was noted that the appellants episodes of paranoia usually 
lasts from one day up to two weeks.  On examination, it was 
noted that the appellants mood was depressed due to his 
concern regarding a pending application for disability 
benefits.  His subjective complaints included paranoia, sleep 
disturbance, poor appetite, and auditory hallucination.  He 
also described a history of feeling that he was being 
followed.  The examiner indicated that the appellant 
exhibited linear thought processes.  His mood was slightly 
depressed.  His affect was restricted.  Insight and judgment 
were evaluated as fair.  The clinical report did not 
reference a diagnostic finding.

The appellant underwent VA evaluation of his service-
connected psychiatric disability in June 1998.  At that time, 
the appellant reported subjective complaints of anxiety, 
sleep disturbance accompanied with fatigue, dreams with 
themes of combat and conflict, flashbacks, hypervigilence, 
poor motivation, lack of interest, and avoidance.  He 
described his mood as sluggish, and indicated that he 
experienced a general lack of interest in ordinary 
activities, and poor motivation.  It was noted that the 
appellant had a sense of foreshortened future, and 
apprehension that someone was following him.  He also 
reported hearing voices, which the examiner opined to be 
related more to anxiety rather than psychosis.  The examiner 
noted that the appellant reported that he had no problems 
with substance abuse during the past year.  The medical 
examination report indicated that the appellant was followed 
on a monthly basis by a psychiatrist and therapist at a VA 
medical facility, and that the appellant takes prescribed 
medication.  The appellant was noted to have been unemployed 
for the past 12 month period.

On examination, the examiner indicated that the appellant was 
oriented to time, person, and place.  There was no evidence 
of delusions, hallucinations, or impaired thought process or 
communication.  The appellant was noted to be generally 
depressed, with a decrease in his range of affect.  The 
examiner noted that the appellant demonstrated some 
impairment in impulse control.  It was further noted that the 
appellant demonstrated inappropriate anger.  He was also 
noted to be somewhat obsessive in wanting things to be neat 
and in order.  During the interview, the examiner noted that 
the appellant expressed "thoughts that his life is not worth 
living," but denied specific suicidal ideation.  It was noted 
that the appellant was able to perform activities of daily 
living, and maintain minimal hygiene.  The diagnostic 
impression was post-traumatic stress disorder.  The appellant 
was assessed with a GAF score of 48.  In his assessment, the 
examiner noted that the appellant experienced serious 
impairment in social and occupational functioning.  In that 
regard, it was noted that the appellant was unable to 
maintain friends, or work.  This circumstance was attributed 
to the appellants inability to tolerate social situations, 
and appropriately interact with others.

In an October 1998 statement, the appellant reiterated his 
contention that the severity of his PTSD symptoms warrants an 
increased rating evaluation.  


Analysis

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R., Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  It is essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1.

Post-traumatic stress disorder is rated under the portion of 
the VA Schedule for Rating Disabilities that pertains to 
mental disorders.  Prior to November 7, 1996, PTSD was rated 
under 38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  61 Fed.Reg. 52700 
(October 8, 1996).  The evaluation criteria have 
substantially changed in the new rating schedule and now 
focus on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the 
appellant filed his claim before November 7, 1996, the Board 
will evaluate his psychiatric disability below in light of 
both the new and old rating criteria.

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Under the old rating criteria in effect for mental disorders 
prior to November 1996, a 30 percent evaluation is warranted 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c). 

A 50 percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
if the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

In order to warrant the next evaluation of 100 percent, it 
must be shown that the attitudes of all contacts except the 
most intimate are so adversely affected so to result in 
virtual isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
The veteran must be demonstrably unable to obtain or retain 
employment.

Under the revised criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); and an inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, ones own 
occupation, or ones own name.

In this case, the appellant essentially contends that an 
increased evaluation is warranted for his PTSD condition.  He 
maintains that symptoms associated with this condition 
reflect a greater disability picture than currently assessed.  
He further maintains that he is unable to maintain employment 
due to his service-connected disability and, as such, he is 
entitled to a 100 percent rating for PTSD.

Following a careful and considered review of the record, the 
Board finds that, with resolution of all reasonable doubt in 
favor of the appellant, symptomatology associated with the 
appellants psychiatric disorder is productive of total 
impairment pursuant to the rating criteria in effect prior to 
November 1996.  In that regard, the Board finds that the 
evidence shows that symptoms associated with the appellants 
PTSD condition are consistent with findings that the 
appellant is demonstrably unable to obtain or retain 
employment, and that he is essentially isolated from the 
community.  It was noted that the appellant had virtually no 
contact with family or friends.  Notably, on the most recent 
VA examination in 1998, the examiner evaluated the appellant 
with a GAF score of 48, indicative of serious impairment.  
The clinical findings on examination revealed impairment in 
impulse control, inappropriate anger, and auditory 
hallucinations associated with anxiety.  It was noted that 
the appellant also reported fantasies that he was being 
followed.  On VA examination, it was noted that the appellant 
displayed some difficulty adapting to stressful situations, 
and would require a number of days to return to his level of 
functioning following such exposures.  Further, the Board 
notes that the appellant has a notable history of treatment 
with prescribed medication, apparently, without significant 
resolution of symptoms.

It also appears that the appellant has been unable to obtain 
or retain employment.  In that context, the record reflects 
that the appellant was last employed in 1994.  Moreover, it 
was the examiners assessment on VA examination that the 
affect of the symptomatology associated with the appellants 
psychiatric disorder rendered him unable to tolerate social 
situations or to appropriately interact with others, each of 
which was identified as the primary reason for the 
appellants inability to hold a job.  Overall, the examiner 
noted that the appellant exhibited serious impairment in both 
social and occupational functioning.

While the appellants PTSD disability picture does not meet 
each of the criteria of a 100 percent schedular evaluation, 
the United States Court of Veterans Appeals has held that the 
criteria in Diagnostic Code 9411 for a 100 percent evaluation 
are each independent bases for granting a 100 percent 
evaluation (under the regulation for rating mental disorders 
effective prior to November 7, 1996).  See, Richard v. Brown, 
9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).  As aptly noted above, at least two of the 
three criteria for a 100 percent rating are independently met 
in the appellants case. 

Further, the law provides that a total disability rating 
based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. 3.340, 
3.341, 4.16 (1998).  However, the Board notes that the 
appellants single service-connected disability has, in this 
decision, been found by the Board to warrant a full 100 
percent evaluation under the schedular provisions of the 
former 38 C.F.R. § 4.132, Diagnostic Code 9411.  Thus, the 
requirements for a 100 percent schedular rating under 38 
C.F.R. § 4.16(c) (1996) are likewise not for consideration in 
this instance.

Accordingly, for the foregoing reasons, the Board concludes 
that the record supports a grant of entitlement to a 100 
percent evaluation for PTSD under the criteria for rating 
psychiatric disorders effective prior to November 1996.  In 
view of the grant of total benefits for the service-connected 
psychiatric disorder, the Board needs not to examine the 
propriety of evaluating the veterans psychiatric disorder 
under the criteria for rating mental disorders that became 
effective November 7, 1996.  See 38 U.S.C.A. §§ 1155; 
5107(b); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).


ORDER

A 100 percent schedular evaluation for post-traumatic stress 
disorder is granted, subject to the law and regulations for 
the award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
